                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




G&G CLOSED CIRCUIT EVENTS, LLC,
a California limited liability company,                     No. 3:20-cv-01171-JR

                      Plaintiff,                            ORDER

       v.

ISMAEL LOPEZ MARIN, aka Ismael Lopez,
individually, and dba Al Estilo Michoacan
Taqueria,

                      Defendant.



HERNÁNDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation [44] on May 7, 2021, in

which she recommends that the Court grant in part and deny in part Plaintiff and Defendant’s

motions for summary judgment. The matter is now before the Court pursuant to 28 U.S.C.

§ 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).




1 - ORDER
       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Russo’s Findings and Recommendation [44].

Accordingly, Defendant’s Motion for Summary Judgment [29] is GRANTED as to Plaintiff’s 47

U.S.C. § 605 claim and DENIED in all other respects. Plaintiff’s Motion for Partial Summary

Judgment [35] is GRANTED as to liability associated with its 47 U.S.C. § 553 and trespass to

chattel claims, and DENIED in all other respects. Plaintiff’s alternate request for Rule 56(d)

relief is DENIED as MOOT.

       IT IS SO ORDERED.



                   June 3, 2021
       DATED: __________________________.




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
